Citation Nr: 9928367	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition of [redacted] as a "child" of the 
veteran based on permanent incapacity for self-support prior 
to attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956, and from September 1956 to September 1965.  He 
died June [redacted] 1992.  The appellant, the veteran's widow, 
brings this appeal on behalf of her son (and the veteran's 
step-son), [redacted].  [redacted] was born on March [redacted] 1972, and 
attained the age of 18 on March [redacted] 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the disposition of this appeal.

2.  The veteran's step-son, [redacted], was born on March [redacted] 
1972.

3.  By his 18th birthday on March [redacted] 1990, [redacted] had not 
yet undergone inpatient hospitalization for a psychiatric 
disorder nor had he demonstrated manifestations of a 
disabling psychiatric disorder; he was not incarcerated until 
shortly after his 18th birthday.

4.  It has not been shown that [redacted]' disabilities evident 
at the time of his 18th birthday permanently rendered him 
incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of the veteran's step-son, 
[redacted], as a "child" of the veteran based on permanent 
incapacity for self-support prior to attaining the age of 18, 
have not been not met. 38 U.S.C.A. §§ 101(4), 5107 (West 
1991); 38 C.F.R. §§ 3.57, 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  A "well-grounded" claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In view of the contentions advanced in this case 
and the evidence submitted in support of the claim, the Board 
finds that the appellant has presented a claim that is not 
implausible.  In other words, the claim is well-grounded.  38 
U.S.C.A. § 5107(a).  Further, the Board is also satisfied 
that all relevant facts have been fully developed and that VA 
has fulfilled its duty to assist mandated by law.  38 
U.S.C.A. § 5107(a).

The appellant contends that she is entitled to VA benefits 
for her son, [redacted], who is also step-son of the deceased 
veteran, based on the fact that [redacted] was permanently 
incapable of self-support prior to his 18th birthday.  
Allegedly, [redacted] suffered from severe, disabling 
psychiatric illness which manifested prior to his attainment 
of age 18.  In support of this contention, the appellant 
cites [redacted]' incarceration and psychiatric hospitalization 
prior to age 18.  The appellant maintains that [redacted]' 
psychiatric disorder hindered his ability to support himself, 
and caused him to be permanently dependent upon her.  
Therefore, she believes that [redacted] should be recognized as 
the veteran's "child" for compensation purposes.

The law provides that an individual may be recognized as a 
"child" of a veteran on the basis of permanent incapacity for 
self-support at the date of attaining the age of 18 years.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).  The phrase 
"permanent incapacity for self-support" contemplates that 
the individual has a totally incapacitating disability which 
causes a permanent inability to support himself through his 
own efforts by reason of a physical or mental defect.  Based 
on the foregoing, an analysis of the issue at hand requires 
focusing solely on the individual's condition at the time of 
his 18th birthday.  It is that condition which determines 
whether entitlement to the status of "child" should be 
granted.  Dobson v. Brown, 4 Vet. App. 443 (1993).

In determining whether entitlement to the status of "child" 
is warranted, various factors must be considered.  Where the 
extent and nature of the disability raises some doubt as to 
whether it would render the average person incapable of self- 
support, and employment is not a normal situation considering 
the circumstances of the individual's life, it should be 
considered whether the individual's daily activities in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capability of the individual which would provide sufficient 
income for reasonable support.  38 C.F.R. § 3.356(b)(3).

In this case, the veteran's step-son, [redacted], was born on 
March [redacted] 1972; thus, he became 18 years of age on March [redacted] 
1990.  The fact that he lived in the veteran's household for 
the majority of his teenage years is not in dispute.  

The appellant has submitted numerous medical records 
reflecting [redacted]'s medical condition after he attained the 
age of 18, none of which, because of the criteria noted in 
the pertinent law and regulations, are pertinent to this 
claim.  

Outpatient treatment reports from Winston-Salem Health Care 
show treatment of [redacted] prior to attainment of age 18.  He 
was seen at that facility in 1989 after moving to that area 
to live with his biological father.  Prior to that time, he 
had grown up living with his mother in a neighboring town.  
It was reported in these documents (and by his mother and a 
psychiatric rehabilitative counselor) that he had been 
affected, as had the other children in the home, by his 
mother's involvement in a bias lawsuit.  The examiner noted 
that the [redacted] was generally adjusted to living with his 
father and being in a new school environment, but that he had 
had some minor trouble fighting at school.  Evaluation in 
January 1991 showed [redacted] to be attending a local college.  
It was noted that he was dealing with some legal problems 
adequately and that he was beginning to see how his negative 
behavior had precipitated some of the problems he had 
experienced in the past.  

Other evidence of record indicates that the [redacted] was 
arrested on November 1, 1990, following his alleged 
involvement in a robbery on October 31, 1990.  His August 
1991 parole agreement shows that he was a college student at 
the time of his crime.  Additional evidence dated later shows 
that he had attended barber college and worked at a warehouse 
prior to his conviction.  He also reported in 1996 that he 
was arrested but released in 1989 when he was with a friend 
who stole a necklace, and that he was arrested again in 1990 
for the aforementioned robbery.  A diagnosis of psychotic 
disorder was made in March 1995, followed by a diagnosis of 
schizoaffective disorder in January 1996.  

The evidence of record reflects that [redacted] sought treatment 
at a private clinic in 1989 prompted by family related 
problems.  The counseling involved at that time was minimal, 
and only two visits were recorded.  There is no indication 
that the individual was not capable of self-support at that 
time.  The record reflects that he was attending school, 
dealing with interpersonal problems involved in adjusting to 
new living arrangements, and beginning to demonstrate an 
awareness of past behavioral problems.  

The above evidence fails to demonstrate that the veteran's 
step-son, [redacted], was incapable of self-support at the time 
of his 18th birthday in March 1990.  It merely shows that by 
the time he turned 18, he had received some minimal 
counseling for adjustment issues inherent to moving during 
the teenage years and coping with moving in with his father 
after living for years with his mother.  He worked and 
attended college contemporaneous with and shortly after 
attaining the age of 18.  The Board is sympathetic that 
[redacted] currently suffers from psychosis and/or 
schizoaffective disorder, however, as stated previously, his 
medical condition following his 18th birthday is not to be 
considered in determining the issue on appeal.

Although his mental health problems at that time were not 
insignificant, the clear preponderance of the evidence is 
against a finding that disabilities evident prior to and on 
March [redacted] 1990, rendered [redacted] permanently incapable of 
self-support.  

It follows that there is not an approximate balance of 
positive and negative evidence in this case to otherwise 
permit a favorable determination.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

